                                                                JS-6



                UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA


VICTOR ARMANDO RUBIO-                 CASE NO. 2:21-cv-2364-MWF (SK)
HERRERA,
                 Petitioner,
                                      JUDGMENT
           v.
T. JUSTINO,
                 Respondent.


     Pursuant to the Order Dismissing Petition for Lack of Prosecution, IT
IS ADJUDGED that this action is dismissed without prejudice.



DATED: May 25, 2021
                                       MICHAEL W. FITZGERALD
                                       United States District Judge
